UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No.4)* Ruth’s Hospitality Group, Inc. (Name of Issuer) Comon Stock, no par value (Title of Class of Securities) (CUSIP Number) February 14, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-l(b) xRule 13d-l(c) oRule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 1 pages CUSIP No. 783332109 1. Names of Reporting Persons MFP Partners, L.P.(1) c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware 5. Sole Voting Power Number of Shares 6. Shared Voting Power1,404,200 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power1,404,200 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,404,200 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)3.9% Type of Reporting Person (See Instructions) PN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and the managing member and controlling person of MFP Investors LLC. Page 2 of 2 pages CUSIP No. 783332109 1. Names of Reporting Persons MFP Investors LLC(1) 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware 5. Sole Voting Power Number of Shares 6. Shared Voting Power1,404,200 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power1,404,200 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,404,200 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)3.9% 12. Type of Reporting Person (See Instructions) IA (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. Page 3 of 3pages CUSIP No. 783332109 1. Names of Reporting Persons Michael F. Price(1) c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationUnited States of America 5. Sole Voting Power Number of Shares 6. Shared Voting Power1,404,200 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power1,404,200 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,404,200 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)3.9% 12. Type of Reporting Person (See Instructions) IN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. Page 4 of 4 pages CUSIP No. 783332109 Item 1. (a) Name of Issuer Ruth’s Hospitality Group, Inc. (b) Address of Issuer's Principal Executive Offices 500 International Parkway, Suite 100 Heathrow, FL 32746 USA Item 2. (a) Name of Person Filing MFP Partners, L.P. MFP Investors LLC Michael F. Price (b) Address of Principal Business Office or, if none, Residence 667 Madison Avenue, 25th Floor New York, NY 10065 (c) Citizenship MFP Partners, L.P. and MFP Investors LLC are each organized under the laws of the state of Delaware.Michael F. Price is a citizen of the United States of America. (d) Title of Class of Securities Comon Stock, no par value (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. MFP Partners, L.P. has the shared power to vote 1,404,200 shares (3.9%) of the common stock of the issuer.As the general partner of MFP Partners, L.P., MFP Investors LLC is deemed to own 1,404,200 shares (3.9%) of the common stock of the issuer.As the Managing Member of MFP Investors LLC, Michael F. Price is deemed to have the shared power to vote 1,404,200 shares (3.9%) of the common stock of the issuer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x. Page 5 of 5 pages CUSIP No. 783332109 Item 6. Ownership of More than Five Percent on Behalf of Another Person MFP Investors LLC manages investments for clients, including MFP Partners, L.P., none of which beneficially owns more than 5% of the shares of common stock. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a–11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2014 Date MFP Partners, L.P. /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Partner MFP Investors LLC /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Member MICHAEL F. PRICE /s/ Michael F. Price Signature Name: Michael F. Price Page 6 of 6 pages CUSIP No. 783332109 EXHIBITS Exhibit Number Title 1 Joint Filing Agreement dated February 10, 2012 among the Reporting Persons Page 7 of 7 pages
